Per Curiam.

In this disciplinary proceeding the respondent was admitted to practice on January 9, 1928 at a term of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department. On November 15,1963 he was convicted, upon his plea of guilty, of a violation of section 1826 of the Penal Law, a felony under New York State law. In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent has ceased to be an attorney and counselor at law or to be competent to practice law in this State. Accordingly, the respondent should ibe disbarred from the practice of law (Matter of Ginsberg, 1 N Y 2d 144).
Botein, P. J., Bkeitel, McNally, Stevens and Eageb, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.